DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
In the Reply filed 17 May 2022, Applicant elected Group I, claims 1-14 and 23-25.  No substantive argument was made with respect to the lack of unity but Applicant did amend claim 15 (from Group II), and thereby claims 16-20, to depend from claim 1, Group I.  While this amendment does not avoid the lack of unity, it does ease rejoinder of Group II claims should claim 1 be allowable.  In the meantime, Group II claims including claims 16-20 have been withdrawn as being directed to a non-elected invention while examination will proceed on claims 1-14 and 23-25. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: infrared camera module in claims 1-10 and 23-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2013/0321637 A1) and Zeng (US 2016/0238451 A1).
Claim 1
	In regards to claim 1, Frank discloses a thermal imaging system {Figs. 1, 3 and cite below} comprising:
an infrared camera module {Figs. 1, 3, 12; IR imaging module 100, 1202; [0048]-[0050]; [0157]-[0159]}
a user interface {control module 1210 includes user interface devices as per [0166]-[0168] and a communication module 1212 per [0168]-[0171]; Fig 12, 1210}; and
a processor in communication with the user and the infrared camera module, the processor being configured to capture infrared images via the infrared camera module wherein upon a detected actuation from the user interface {Figs. 1, 3, 12; processor 195, 1204; [0051]-[0054]; [0160]-[0161].  See [0166]-[0167], [0085] for detected user actuation}, the processor is configured to:
(a) perform a non-uniformity correction (NUC) process to establish NUC values that, when applied to infrared image data received from the infrared camera module, reduce or eliminate fixed pattern noise (FPN) in the infrared image data {Fig. 5, 515- 580; [0088]-[0089], [0103]-[0110]};
(b) capture infrared images of a target scene via the infrared camera module at a plurality of times, wherein the NUC values are applied to infrared image data in each of the infrared images of the target scene to reduce or eliminate FPN in the infrared image data {[0128]-[0129], Figs. 5 and 8};
(c)
(d) perform an optical gas imaging process using the registered infrared images to generate optical gas image data indicating a change in the scene {[0157]-[0160], [0167], [0179], [0193], [0205], [0216]}; and
(e) generate a display image including the optical gas image data for presentation on the display {1516, Fig. 15, [0203], display 197, 1208/1308/1408, [0053]}.
Although Frank discloses a thermal imaging system performing optical gas imaging and NUC, Frank is not relied upon to disclose registering the infrared images of the target scene via an image stabilization process to produce registered infrared images.
Zeng is an analogous reference from the same field of thermal imaging to perform optical gas imaging (OGI).  See abstract, Figs. 2, 3, [0002]-[0013] and IR imaging system 110, [0046]-[0050].
Zeng also teaches registering the infrared images of the target scene via an image stabilization process to produce registered infrared images {see image stabilization algorithm in [0050].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Frank’s thermal imaging system performing optical gas imaging and NUC to performing registering the infrared images of the target scene via an image stabilization process to produce registered infrared images as taught by Zeng because doing so stabilizes the IR image gathering process and permits the background temperature to be simply averaged over multiple frames to obtain temperature values that are more representative of the background as motivated by Zeng in [0050].

Claim 2
In regards to claim 2, Frank discloses, wherein the optical gas image data and the display image are generated in real-time or substantially real-time by repeatedly performing steps (b), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Frank’s real-time processing of steps (b), (d) and (e) to include real-time processing of step (c) as taught by Zeng because doing so permits real-time processing for the entire system thereby providing useful, real-time displays of stabilized (registered) infrared images for optical gas imaging.
Claim 3
In regards to claim 3, Frank discloses wherein the display image is presented on the display in real-time or in substantially real-time {see [0162], [0191], [0194], [0196], [0197] discussing performing modes and processes in parallel, multitasking, etc. to provide for real-time applications and display of results}.
Claim 6
In regards to claim 6, Frank discloses wherein steps (b), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Frank’s repetition of steps (b), (d) and (e) to include registration/stabilization step (c) as taught by Zeng because doing so permits real-time processing for the entire system thereby providing useful, real-time displays of stabilized (registered) infrared images for optical gas imaging.
Claim 9
In regards to claim 9, Frank discloses wherein the processor is configured to:
create a filtered background image by combining infrared image data from a first plurality of infrared images captured by the infrared camera module using a first filtering process, the first filtering process including a first filtering parameter {see [0207] in which a background (model) is constructed by averaging time series values for each pixel wherein such averaging is a filtering process with that includes a first filtering parameter (e.g. averaging or number of values in the time series)}; and
create a filtered foreground image by combining infrared image data from a second plurality of infrared images captured by the infrared camera module using a second filtering process, the second filtering process including a second filtering parameter {background is subtracted (combined) with foreground images to create a difference (filtered) image as per [0207]}; and
compare the filtered background image and the filtered foreground image to generate the optical gas image data {the difference (filtered foreground) image is compared to a threshold to generate regions of interest corresponding to areas of greatest change}.

10. (Canceled)

Independent Claim 11
In regards to claim 11, Frank discloses a method for performing optical gas imaging {Figs. 1, 3 and cites below} comprising:
(a) receiving a command to perform an optical gas imaging process {control module 1210 includes user interface devices as per [0166]-[0168] that receive commands to perform various functions including optical gas imaging ([0157]-[0160], [0167], [0179], [0193], [0205], [0216]).  See also communication module 1212 per [0168]-[0171]; Fig 12, 1210};
(b) performing a non-uniformity correction (NUC) process to establish NUC values that eliminate or reduce fixed pattern noise (FPN) in infrared image data received from an infrared camera module {Fig. 5, 515- 580; [0088]-[0089], [0103]-[0110]};
(c) capturing a plurality of infrared images over time via the infrared camera module, wherein the NUC values are applied to infrared image data in the plurality of infrared images to reduce or eliminate FPN in the infrared image data {[0128]-[0129], Figs. 5 and 8};

(e) processing the discussing performing modes and processes in parallel, multitasking, etc. to provide for real-time applications;
(f) generating and displaying a real-time or substantially real-time display image
including the optical gas image data {1516, Fig. 15, [0203], display 197, 1208/1308/1408, [0053]}; and
(g) repeating steps (c)-(f) in real-time or substantially real-time {see [0162], [0191], [0194], [0196], [0197]}.
Zeng is an analogous reference from the same field of thermal imaging to perform optical gas imaging (OGI).  See abstract, Figs. 2, 3, [0002]-[0013] and IR imaging system 110, [0046]-[0050].
Zeng also teaches registering the plurality of infrared images via a real-time or substantially real-time image stabilization process to produce registered infrared images
and processing the registered infrared images to generate real-time or substantially real-time optical gas image data {see image stabilization algorithm in [0050]-[0053], [0058].  See also Fig. 3.  Zeng also teaches real-time processing in [0057]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Frank’s thermal imaging system performing optical gas imaging and NUC to register the plurality of infrared images via a real-time or substantially real-time image stabilization process to produce registered infrared images
and process the registered infrared images to generate real-time or substantially real-time optical gas image data as taught by Zeng because doing so stabilizes the IR image gathering process and permits the background temperature to be simply averaged over multiple frames to obtain temperature values that are more representative of the background as motivated by Zeng in [0050].
Claim 12
In regards to claim 12, Frank discloses receiving a command to stop performing the optical gas imaging process, and wherein the repeating of steps (c)-(f) is stopped upon receiving the command to stop performing the optical gas imaging process {see [0085]-[0088]}.


Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frank and Zeng as applied to claim 2 above, and further in view of Schmidt (US 20170024871 A1)
Claim 7
In regards to claim 7, Frank discloses wherein the user interface comprises a 
Schmidt is an analogous reference from the same field of optical gas imaging with non-uniformity correction.  See title, abstract, Figs. 1-3, 6, [0002]-[0008] and cites below.
Schmidt also teaches the user interface comprises a depressible trigger, and wherein actuation of the user interface comprises depressing the depressible trigger such that optical gas imaging steps are repeated while the depressible trigger is depressed, and at least one of gas imaging steps is no longer repeated after the depressible trigger is released {see trigger control 112, [0021], [0030]-[0032]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that a depressible trigger initiates/stops operations as taught by Schmidt such that, in combination, actuation of the user interface comprises depressing the depressible trigger such that steps (b)-(e) are repeated while the depressible trigger is depressed, and at least one of steps (b)-(e) is no longer repeated after the depressible trigger is released because doing so provides a convenient, user-actuated mechanism to initiate and terminate optical gas imaging operations.
Claim 8
In regards to claim 8, Frank discloses wherein, 
{Fig. 5, 515- 580; [0085]-[0089], [0103]-[0110] discussing an NUC process initiating event but which does not mention a manually depressible trigger.  See above cites in claims 2-3 for real-time}.
Schmidt also teaches the user interface comprises a depressible trigger, and wherein actuation of the user interface comprises depressing the depressible trigger such that optical gas imaging steps are repeated/terminated {see trigger control 112, [0021], [0030]-[0032]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Frank’s NUC process initiation/termination using a manually depressible trigger as taught by Schmidt such that, in combination, after release of the depressible trigger, upon subsequent depression of the depressible trigger, the processor is configured to perform a new non-uniformity correction (NUC) process to obtain new NUC values and then perform and repeat steps (b)-(e), using the new NUC values, in real- time or substantially real time until the depressible trigger is released because doing so provides a convenient, user-actuated mechanism to initiate and terminate optical gas imaging operations.
 Claim 13
In regards to claim 13, Frank discloses wherein the receiving the command to perform the optical gas imaging process comprises 
Schmidt is an analogous reference from the same field of optical gas imaging with non-uniformity correction.  See title, abstract, Figs. 1-3, 6, [0002]-[0008] and cites below.
Schmidt also teaches the user interface comprises a depressible trigger, and wherein actuation of the user interface comprises depressing the depressible trigger and releasing the trigger {see trigger control 112, [0021], [0030]-[0032]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that a depressible trigger initiates/stops operations as taught by Schmidt such that, in combination, the optical gas imaging process comprises detecting a depression of a trigger, and wherein the receiving the command to stop performing the optical gas imaging process comprises detecting a release of the trigger because doing so provides a convenient, user-actuated mechanism to initiate and terminate optical gas imaging operations.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frank and Zeng as applied to claim 11 above, and further in view of Carlson (US 2010/0131225 A1).
Claim 14
In regards to claim 14, Frank is not relied upon to disclose but Zeng teaches wherein the registering the plurality of infrared images via the real-time or substantially real-time image stabilization process in step (d) comprises registering each infrared image of the plurality of infrared images to a reference image, and further comprises, for each infrared image of the plurality of infrared images, 
Carlson is an analogous reference from the same field of thermographic imaging.  See abstract, [0001]-[0004] and cites below.
Carlson also teaches that registering images may be done by performing a correlation calculation using a captured infrared image and the reference image, and wherein the correlation calculation is performed using a sub-region of the infrared image data {see [0026] discussing image stabilization and alignment algorithms that correlate the base-line and operational profile data corresponding to physical features (sub-regions)}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Zeng’s registering of the plurality of infrared images via the real-time or substantially real-time image stabilization process in step (d) comprises registering each infrared image of the plurality of infrared images to a reference image, and further comprises, for each infrared image of the plurality of infrared images such that the registering performs a correlation calculation using a captured infrared image and the reference image, and wherein the correlation calculation is performed using a sub-region of the infrared image data as taught by Carlson because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Frank and Zeng as applied to claim 9 above, and further in view of Dock (US 20190116328 A1) 
Claim 23
In regards to claim 23, Frank discloses
wherein the combining the infrared image data from the first plurality of infrared images includes determining a 
wherein the combining the infrared image data from the second plurality of infrared images includes determining a 
Dock is an analogous reference from the same field of thermal imaging that applies non-uniformity correction.  See abstract, Figs. 1-2, [0005], [0010] and cites below.  
Dock also teaches wherein combining the infrared image data includes determining a weighted average of the infrared image data in the first plurality of infrared images in which infrared image data captured earlier in time is weighted more heavily than infrared image data captured more recently {see [0048]-[0049] in which a super-resolution process is applied for temporally-adjacent images in which a temporal influence is included in the weighted average that applies a greater weight to the newer frames in order to reduce or eliminate the need for image analysis to determine motion translations and enables super-resolution images to be generated with relatively low computational requirements}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Frank’s combining the infrared image data from the first (and second) plurality of infrared images such that these steps each include determining a weighted average of the infrared image data in the first plurality of infrared images in which infrared image data captured earlier in time is weighted more heavily than infrared image data captured more recently as taught by Dock because doing so reduces or eliminates the need for image analysis to determine motion translations and enables super-resolution images to be generated with relatively low computational requirements as motivated by Dock in [0049].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Frank and Zeng as applied to claim 9 above, and further in view of Strandemar (US 20130113939 A1).
Claim 25
In regards to claim 25, Frank is not relied upon to disclose the handheld/tripod modes of operation claimed therein.
Standemar is an analogous reference from the same field of thermal imaging and optical gas imaging.  See title, abstract, Figs. 4A-5, [0002]-[0010] and cites below.
Strademar also teaches wherein: the thermal imaging system has a handheld mode of operation in which the infrared camera module is subject to motion and a tripod mode of operation in which the infrared camera module is held in a stationary position, and the thermal imaging system uses different first and second filtering parameters to create the filtered background and foreground images, respectively, depending on whether the thermal imaging system is operating in the handheld mode of operation or the tripod mode of operation {see Fig. 4A, further processing 409 in which the left side of this block is for tripod mode in which a frequency transform 410 is applied and the right side is for the hand-held mode in which LP (low pass) filtering 411 is applied.  See also [0100]-[0109] and [0121]-[0124].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Frank such that the thermal imaging system has a handheld mode of operation in which the infrared camera module is subject to motion and a tripod mode of operation in which the infrared camera module is held in a stationary position, and the thermal imaging system uses different first and second filtering parameters to create the filtered background and foreground images, respectively, depending on whether the thermal imaging system is operating in the handheld mode of operation or the tripod mode of operation as taught by Strandemar because doing so is beneficial as motivated by Strandemar in [0123]-[0124].
Allowable Subject Matter
Claims 4, 5, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 4, Zeng teaches registering the infrared images of the target scene via an image stabilization process to produce registered infrared images {see image stabilization algorithm in [0050], see also Carlson (US 20100131225 A1} including [0026]}, none of the prior art of record discloses or fairly suggests wherein the display image further comprises a drift indicator that indicates relative motion of the infrared camera module from a reference position in combination with the optical gas imaging, non-uniformity correction and display of optical gas image data as more fully recited in antecedent claim 1.  Claim 5 is allowable because it builds on this concept and is also dependent upon claim 4.
In regards to claim 24, Dock determines a weighted average of the infrared image data in the first plurality of infrared images in which infrared image data captured earlier in time is weighted more heavily than infrared image data captured more recently but fails to disclose or fairly suggest wherein: 
the filtered background image has a background time constant associated therewith that is based, at least in part, on the first filtering parameter, and infrared images captured by the infrared camera module at a time within a time period determined by the background time constant contribute to the filtered background image more than infrared images captured outside the time period determined by the background time constant;
the filtered foreground image has a foreground time constant associated therewith that is based, at least in part, on the second filtering parameter, and infrared images captured by the infrared camera module at a time within a time period determined by the foreground time constant contribute to the filtered foreground image more than infrared images captured outside the time period determined by the foreground time constant; 
the background time constant is different than the foreground time constant; and
in combination with the optical gas imaging, non-uniformity correction, display of optical gas image data, creating filtered foreground/background images, and comparing these filtered images to generate the optical gas image data as more fully recited in antecedent claims 1 and 9.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olsson (US 20180063454 A1) discloses an IR method and apparatus the corrects fixed pattern noise and includes an adaptive temporal filtering ATF 210 block that uses weighting factors similar to those in claims 23 and 24.  See [0074]-[0077].
Chen (US 7035475 B1) discloses non-uniformity correction that employs a weighted average process to suppress FPN and reduce temporal noise.  See the adaptive nonuniformity compensation (ADNUC) systems disclosed therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486